Order entered September 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01064-CR

                          LARRY LYNN ROBINSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F14-51103-Y

                                         ORDER
       The Court DENIES appellant’s September 25, 2015 pro se motions to file an amended

brief and to amend the exhibits. Appellant is represented by counsel who filed a brief on the

merits and is not entitled to hybrid representation. See Rudd v. State, 616 S.W.2d 623 (Tex.

Crim. App. [Panel Op.] 1981).


                                                    /s/   ADA BROWN
                                                          JUSTICE